Order, Supreme Court, New York County (Felice Shea, J.), entered October 25, 1995, which denied defendants’ motion to confirm that the judgment entered against them by the same court and Justice on May 22, 1992 is in the total amount of $4,948,855.27 rather than $9,502,197.69, unanimously affirmed, with costs.
The judgment sufficiently delineated between the separate monetary awards for the breach of contract and tort causes of action. Our subsequent affirmance of the tort portion of the award (196 AD2d 467, lv denied 82 NY2d 662) left undisturbed the breach of contract award, because defendants themselves had so limited the scope of that appeal. The judgment plaintiffs have docketed in New Jersey is consistent with the judgment of the trial court. Concur—Wallach, J. P., Rubin, Mazzarelli and Andrias, JJ.